                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


K.G., et al.,                         )
                                      )
      Plaintiffs,                     )                   Case No.
                                      )               5:18-cv-555-JMH
v.                                    )
                                      )              MEMORANDUM OPINION
BOARD OF EDUCATION OF WOODFORD        )                   AND ORDER
COUNTY, KENTUCKTY, et al.,            )
                                      )
      Defendants.                     )

                                     ***

      Defendant, Board of Education of Woodford County, Kentucky,

(“the Board”) moves this Court for judgment on the pleadings as to

the plaintiffs, K.G. and M.G. (“the Plaintiffs”), claims against

Defendant J.C.S. in his official capacity.             [DE 29].     On August

16, 2019, the Plaintiffs filed their response in opposition to the

Board’s motion.      [DE 33].   The Board has replied in support of its

motion.   [DE 34].     As a result, this matter is now ripe for review.

The   Court   having    considered   the   motion,    and   being   otherwise

sufficiently advised, IT IS ORDERED that the Board’s motion, [DE

29], is, and hereby shall be, GRANTED.

                I.     FACTUAL AND PROCEDURAL BACKGROUND

      On October 2, 2018, John and Jane Doe, on behalf of K.G. and

M.G., filed this action against the Board of Education of Woodford

County, Kentucky and J.C.S., individually and in his official

capacity.     [DE 1].     The Plaintiffs claim J.C.S., a thirty (30)
year old, then-choir teacher at Woodford County High School engaged

in prurient and unlawful contact with K.G. and M.G. both on and

off the campus of Woodford County High School.          [DE 1 at 2, PageID

#2, ¶¶ 1-2].       Plaintiffs allege this activity included unlawful

sexual touching and written, verbal, and electronic communications

of a sexual and abusive nature. [Id. at ¶ 1].                 The Plaintiffs

further    claim    that   the   Board    of   Education   had    actual   or

constructive knowledge of this conduct as early as March 2018, but

failed to act in a manner that guaranteed the safety and security

of K.G. and M.G.      [Id. at ¶ 3].

     In August 2018, the Plaintiffs allege that K.G. was assigned

as a “teacher’s aid” during J.C.S.’s planning period, despite the

Board having received a formal complaint about J.C.S.’s behavior.

[DE 1 at 2-3, PageID #2-3, ¶ 4]. On August 10, 2018, K.G. allegedly

reported to J.C.S’s office, where J.C.S. proceeded to lock his

door and made a lewd and inappropriate comment of a sexual nature

to K.G. [Id. at 3, PageID #3, ¶ 5].            Plaintiffs allege that four

(4) days later, K.G. returned to the office for her scheduled

planning   period    block   with   her   cellular   device    and   recorded

conversations, which include J.C.S.’s insistence that K.G. reveal

her private parts to J.C.S. [Id.].

     Upon learning of the recording, the Board allegedly seized

K.G.’s personal cellular device and detained K.G., stating that

she was not permitted to leave until after she had provided a

                                      2
written statement about J.C.S’s conduct. [DE 1 at 3, PageID #3, ¶

6].   On August 20, 2018, J.C.S. resigned. [Id. at ¶ 7].

      Plaintiffs claim they have suffered irreparable and lasting

injuries as a result of both the Board’s and J.C.S.’s conduct.

[Id. at ¶ 8].   As a result, Plaintiffs make seven (7) claims as to

the Board and to J.C.S. in both his individual and official

capacity.   [DE 1].    In particular, Plaintiffs brings claims for

(1) sexual harassment in violation Title IX, [id. at 26-28, PageID

#26-28, ¶¶ 158-174]; (2) retaliation in violation of Title IX,

[id. at 28-30, PageID# 28-30, ¶¶ 175-191]; (3) a deprivation of

rights under the Fourth and Fourteenth Amendments pursuant to 42

U.S.C. § 1983, [id. at 30-31, PageID #30-31, ¶¶ 192-200]; (4)

violation of KRS 446.070, [id. at 32, PageID #32, ¶¶ 201-208]; (5)

intentional infliction of emotion distress, [id. at 33, PageID

#33, ¶¶ 184-191]; (6) civil battery, [id. at 33-34, PageID #33-

34, ¶¶ 192-196]; and (7) false imprisonment. [Id. at 34-35, PageID

#34-35, ¶¶ 197-200].

      The Plaintiffs seek judgment on all claims as well as actual,

compensatory losses.   [DE 1].   In addition to actual, compensatory

loses, the Plaintiff also seek punitive damages on their § 1983

claim, [id. at 31, PageID #31], and reasonable attorneys’ fees and

costs on its claim under KRS 446.070.    [Id. at 32, PageID #32].

      Defendant, Board of Education of Woodford County, Kentucky,

(“the Board”) moves this Court for judgment on the pleadings as to

                                  3
the plaintiffs, K.G. and M.G. (“the Plaintiffs”), claims against

Defendant J.C.S. in his official capacity.          [DE 29].   On August

16, 2019, the Plaintiffs filed their response in opposition to the

Board’s motion.   [DE 33].      The Board has replied in support of its

motion.    [DE 34].

                          II.    LEGAL STANDARD

     A motion for judgment on the pleadings pursuant to Fed. R.

Civ. P. 12(c) is reviewed under the same standard as a motion to

dismiss under 12(b)(6).      Coley v. Lucas Cnty., 799 F.3d 530, 536–

37 (6th Cir. 2015); see also Florida Power Corp. v. FirstEnergy

Corp., 810 F.3d 996, 999 (6th Cir. 2015).         A complaint in federal

court must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2).

      A motion to dismiss under either Fed. R. Civ. P. 12(b)(6) or

(c) tests the sufficiency of the plaintiff's complaint.        The Court

views the complaint in the light most favorable to the plaintiff

and must accept as true all well-pleaded factual allegations

contained within it.    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007)).    All reasonable inferences are drawn in favor of the

plaintiffs.   See Coley v. Lucas Cnty., 799 F.3d 530, 537 (6th Cir.

2015). Although a court must accept as true all well-pleaded

                                     4
factual allegations, they need not accept legal conclusions as

true.     Twombly, 550 U.S. at 555, 127 S.Ct. 1955.

        “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678,

129 S.Ct. 1937 (citing Twombly, 550 U.S. at 570, 127 S.Ct. 1955).

“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that a defendant is liable for the misconduct alleged.”                  Id. The

“factual allegations must be enough to raise a right to relief

above the speculative level.”           Twombly, 550 U.S. at 555, 127 S.Ct.

1955.    Where a complaint does not state facts sufficient to state

a claim, the claims must be dismissed. Twombly, 555 U.S. at 570,

129 S.Ct. 1187.

                                 III. ANALYSIS

        The    Board   of   Education    seeks   dismissal    of   all   of   the

Plaintiffs’ official claims against J.C.S.             [DE 29 at 1, PageID

#183].        The Board states that Plaintiffs’ allegations against

J.C.S. in his official capacity arise solely from his tenure as a

choir teacher at Woodford County High School.                [Id. at 2, PageID

#184].        The Board argues that official capacity claims are the

same as claims against the entity.            [Id. at 2, PageID #184].        As

a result, the Board argues that Plaintiffs’ official capacity



                                         5
claims against J.C.S. are “redundant of their claims against the

Board... [,]” and should be dismissed.         [Id.].   We agree.

      Pursuant to Kentucky v. Graham, 473 U.S. 159 (1985), “an

official-capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” Id. at 166;                 Alkire v.

Irving, 330 F.3d 802, 810 (6th Cir. 2003)) (“[I]ndividuals sued in

their official capacities stand in the shoes of the entity they

represent.”); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)

(“A suit against an individual in his official capacity is the

equivalent of a suit against the governmental entity.”).                 The

result is the same under Kentucky law.          See Yanero v. Davis, 65

S.W.3d 510 (Ky. 2001).       In light of the holding in Monell v.

Department of Social Services of New York, 436 U.S. 658, 690, 98

S.Ct. 2018, 56 L.Ed.2d 611 (1978), which permits local governments

to be sued directly for damages and injunctive or declaratory

relief, “[t]here is no longer a need to bring official-capacity

actions against local government officials.” Graham, 473 U.S. at

167 n. 14, 105 S.Ct. 3099.

      In the instant case, the Plaintiffs make allegations against

the Board and against J.C.S “...in both his individual and official

capacity.”   [DE 1 at 15, PageID #15, ¶ 60].        Thus, to the extent

the   Plaintiffs   allege   claims   against   J.C.S.   in   his    official

capacity, these claims are to be treated as claims against the

Board.    As a result, the Board is correct that the official

                                     6
capacity claims against J.C.S. are redundant. [Id. at 2, PageID

#184].     For that reasons, these claims are redundant and are

dismissed. C.A. ex rel. G.A. v. Morgan County Bd. Of Educ., 577 F.

Supp. 2d 886, 890 (E.D. Ky. 2008).

        The Plaintiffs disagree.       [DE 33].      First, they argue that

“the County has not identified which, if any, material issues of

fact are undisputed – a prerequisite for entry of judgment as a

matter of law.”      [Id.].   Next, the claim that the Board “...has

not identified which specific claim(s) upon which it seeks entry

[sic]    judgment,   rendering   its       Motion   vague   and   procedurally

deficient.”    [Id.].   Finally, the Plaintiffs argue that the Board

motion is deficient because “not all claims against J.C.S. in his

official capacity are duplicative as alleged...”             [Id.].

        Plaintiffs’ arguments are easily dispensed with.                First,

Plaintiffs incorrectly argue that to prevail on its motion, the

Board must first identify which factual issues are in dispute. [DE

33 at 2, PageID #202].    However, as the Board correctly notes, [DE

34 at 2, PageID #207], like a motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(6), on a motion for judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c), all of Plaintiffs’ factual

allegations are accepted as true. Coley v. Lucas Cnty., 799 F.3d

530, 536–37 (6th Cir. 2015); see also Iqbal, 556 U.S. at 678, 129

S.Ct. 1937; Twombly, 550 U.S. at 570, 127 S.Ct. 1955).



                                       7
     Second, Plaintiffs argue that the Board does not identify the

claims on which it seeks judgment. [DE 33]. The record abundantly

refutes this proposition.   The Board’s motion clearly states that

it moves for dismissal on the Plaintiffs’ official capacity claims

asserted against J.C.S. [DE 29].         The Plaintiffs own response

concedes this in the very first sentence, stating “Defendant Board

of Education of Woodford County, Kentucky...moves unilaterally for

judgment on ‘all’ claims against Defendant J.C.S. in his official

capacity.”   [DE 33 at 1, PageID #201].    Thus, Plaintiffs’ argument

is without merit.

     Third, Plaintiffs argue that the Board’s motion is deficient

because “not all claims against J.C.S. in his official capacity

are duplicative as alleged...”        [DE 33 at 1, PageID #201].   In

particular, the Plaintiffs state that it has seven (7) total

claims, five (5) of which are against the Board and J.C.S., in his

individual and official capacity, and two (2) of which (Counts V

and VI) are only against J.C.S.   [Id. at 2, PageID #202].

     This argument also fails.         Plaintiffs’ counsel fails to

acknowledge that Counts V (Intentional Infliction of Emotional

Distress) and VI (Civil Battery) are alleged against J.C.S. in

both his individual and official capacities.        [DE 1 at 33-34,

PageID #33-34, ¶ 185, 193].    As stated above, the United States

Supreme Court has held, “[a]n official-capacity suit is, in all

respects other than name, to be treated as a suit against the

                                  8
entity.” Graham, 473 U.S. at 166.          As a result, to the extent the

Plaintiffs bring intentional infliction of emotional distress and

civil batter claims against J.C.S. in his official capacity, they

do so against the Board.     Accordingly, these claims at to J.C.S.

are redundant and should be dismissed.

     Finally, Plaintiffs’ counsel suggests that the Board’s motion

is “boilerplate,” and based on a “sound bite” legal argument.              [DE

34 at 3, PageID #203]. Plaintiffs’ counsel further claims the

Board’s motion is “nothing more than a procedural card trick... .”

[DE 34].    This Court is unimpressed with such hyperbole, and

reminds Plaintiffs’ counsel that it does not deal in “procedural

card tricks” or “soundbites,” but in legal argument. See Joint

Local Rule of Civil Practice 7.1(a).         Thus, for the edification of

Plaintiffs’ counsel, the Court suggests they read the entirety of

Kentucky v. Graham, 473 U.S. 159 (1985).             Therein, counsel will

find the legal grounds on which the Board’s motion is based, [DE

29 at 2, PageID #184], and on which said motion is GRANTED.

                            IV.   CONCLUSION

     For the reasons stated above, IT IS ORDERED as follows:

     1)     that the Board’s motion for judgment on the pleadings

as to the Plaintiffs’ claims against Defendant J.C.S. in his

official capacity, [DE 29], is, and hereby shall be, GRANTED; and

     2)    That   the   Plaintiffs’       claims   against   J.C.S.   in   his

official capacity SHALL be DISMISSED.

                                      9
This the 3rd day of September, 2019.




                          10
